Citation Nr: 1409941	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  08-28 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for tinea pedis.  

2.  Entitlement to an initial compensable rating for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran had active military service from June 1977 to October 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a Board hearing to be held in Washington, DC, and this hearing was scheduled for October 2012.  However, the Veteran failed to appear for the scheduled hearing without providing cause for doing so.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2013).

The Board rendered decisions on a number of issues in November 2012; a compensable rating for tinea pedis was among them.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision concerning it in September 2013, and remanded only that matter to the Board for further action.  In November 2012, the Board had remanded the matter of a compensable rating for hypertension to the RO.  Both issues are now back before the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2013, the Veteran submitted a November 2012 private medical record showing that he was prescribed Lamisil AT 1% Topical Cream daily for a total of 45 days.  The criteria for a compensable rating for tinea pedis under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013) can be met by showing that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required.  The recently submitted evidence calls for a factual determination which must be made by the RO in the first instance.

Concerning the claim for a compensable rating for hypertension, the Veteran's representative indicated in a January 2014 informal brief that the Veteran has indicated that his hypertension has become worse since the last VA examination for it, which was in January 2013.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his hypertension, the report of which must contain all information necessary to adjudicate his claim for a compensable rating for it, including blood pressure test results.  

2.  Thereafter, the RO should readjudicate the Veteran's claims.  In doing so, the RO should consider in the first instance the November 2012 private medical record showing that the Veteran was prescribed Lamisil Topical Cream, as well as the results of the VA examination for hypertension and any other evidence which is submitted concerning the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


